Citation Nr: 1213743	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  03-19 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos.

3.  Entitlement to an initial compensable rating for chondromalacia, left knee.

4.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from December 1978 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).

Evidence associated with the Veteran's claims file during the pendency of this appeal reasonably raised the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU).  As such, this claim is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  The issue of entitlement to TDIU will be address in the remand portion of the decision below and it is remanded to the RO via the Appeals Management Center in Washington, DC.

During the pendency of the claim, the Veteran asserted that various other problems were secondary to his service-connected knee disability.  These claims of secondary service connection have not been developed for appellate consideration.  They are being referred to the agency of original jurisdiction (AOJ) for initial consideration.  


FINDINGS OF FACT

1.  In July 2009, prior to the promulgation of a decision in the appeal, the Veteran withdrew, in writing, his appeal as to the issue of entitlement to service connection for sinusitis.

2.  In July 2009, prior to the promulgation of a decision in the appeal, the Veteran withdrew, in writing, his appeal as to the issue of entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos.

3.  Throughout the pendency of this appeal, the Veteran's left knee chondromalacia was manifested by pain; swelling; tenderness; effusion; crepitus; slight "popping"; flexion to between 120 and 140 degrees; extension to zero degrees; no additional limitation of motion after repetitive motion; no instability; no objective evidence of weakness, incoordination, fatigability, or loss of motion or functionality capacity; and subjective reports of muscle spasms, giving away, decreased strength.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for sinusitis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

3.  The criteria for a rating of 10 percent, but not more, for chondromalacia, left knee, have been met throughout the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by a veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c).

With regard to the issues of entitlement to service connection for sinusitis and a respiratory disorder, to include as due to exposure to asbestos, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeal.  Specifically, the Veteran submitted a statement dated in July 2009 wherein he stated that he accepted the denial of his service connection claims for sinusitis and a respiratory disorder, to include as due to exposure to asbestos.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  As such, the Board finds that the Veteran has withdrawn these claims, and accordingly, the Board does not have jurisdiction to review the appeal as to the issues of entitlement to service connection for sinusitis and a respiratory disorder, to include as due to exposure to asbestos, and they are dismissed.

Duties to Notify and Assist

With respect to the Veteran's claim of entitlement to an initial compensable rating for his service-connected chondromalacia, left knee, generally, VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's increased rating claim arises from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied with respect to the Veteran's increased initial rating claim.  The RO has obtained the Veteran's service treatment records, his identified VA and private treatment records, and records associated with his application for Social Security disability benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was afforded VA examinations in February 2003; April 2007, with addendums; and June 2009 that addressed the salient issues presented by the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiners took into account the Veteran's statements and relevant treatment records, and performed thorough clinical evaluations, all of which allowed for fully-informed evaluations of the claimed disability.  Id.  Further, there was no indication in the record that additional evidence relevant to the issue being decided herein was available, but not part of the record.  See Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from December 1978 to November 1988.  In October 2002, he submitted a claim of entitlement to service connection for a left knee disorder.  In March 2003, service connection was awarded for chondromalacia, left knee, and a noncompensable rating was assigned thereto, effective October 22, 2002.  The Veteran perfected an appeal seeking a compensable initial rating.  In June 2006, the Board remanded the Veteran's claim for further development.  Specifically, the Board directed the RO to obtain documents associated with the Veteran's application for Social Security disability benefits.  Also, the Board directed the RO to afford the Veteran a VA examination to ascertain the present severity as the evidence of record indicated that the symptoms associated with the Veteran's chondromalacia, left knee, has worsened during the pendency of the appeal.  Additionally, the Board directed the RO to provide the Veteran notice consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In June 2006, the RO sent the Veteran a notice letter complying with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO then requested and obtained all of the documents associated with the Veteran's application for Social Security Disability benefits.  In April 2007, the Veteran was afforded a VA examination to ascertain the severity of his service-connected chondromalacia, left knee.  While in remand status, the Veteran submitted an authorization form to obtain records from a community health center, but there was no indication that the RO attempted to obtain these records.  The Veteran's claim was denied in a July 2009 supplemental statement of the case before being remitted to the Board for further appellate review.  

In January 2010, the Board found that a remand was necessary in order for the RO to attempt to obtain the Veteran's relevant treatment records from the identified community health center.  As such, the Board remanded the Veteran's claim in order to satisfy VA's duty to assist.  The RO then obtained authorization from the Veteran to request records from the community health center.  Relevant records were eventually obtained.  The RO then re-adjudicated the Veteran's claim in a December 2011 supplemental statement of the case before remitting it to the Board for further appellate review.  Based upon a longitudinal review of the Veteran's claims file, the Board finds that the RO substantially complied with the directives of the June 2006 and January 2010 remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As such, another remand for corrective action is not warranted.  

Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court") discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  The Court determined that 38 C.F.R. § 4.40 specifically refers to disability due to lack of normal "endurance", provides for a rating to be based on "functional loss . . . due to . . . pain", and states that "a part which becomes painful on use must be regarded as seriously disabled."  (Emphasis by Court).  Furthermore, section 4.40 provides that "[i]t is essential that the [rating] examination . . . adequately portray the . . . functional loss."  (Emphasis by Court).  The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  DeLuca, at 205.  In Arnesen v. Brown, 8 Vet. App. 432 (1995) the Court applied the principles of DeLuca to the rating of knees.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2011).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Discussion

In February 2003, the Veteran underwent a VA examination to ascertain the presence of a left knee disorder and, if any, whether it was etiological related to his active duty service.  During the examination, the Veteran reported that he developed left knee pain in 1979, and that he underwent a surgical procedure in 1980.  Although treatment records associated with the surgical procedure could not be obtained from the civilian hospital where it was performed, the examiner noted that the Veteran's service treatment records "speculated" that the Veteran had a lateral release and excision of a prominent tibial tubercle.  The Veteran reported that he continued to experience pain following the operation while ascending and descending ladders and stairs.  At the time of this examination, the Veteran complained of "intermittent" pain and swelling of the left knee.  Further, prolonged standing and frequent bending caused his left knee to swell and hurt.  He denied pain or swelling while inactive.  Upon physical examination, the examiner found the following:  normal gait; full range of left knee motion; no swelling or effusion; a well-healed scar; the patella "riding" more proximally than to the right; trace retropatellar crepitation; no quadriceps atrophy; no evidence of patellar instability; stable collateral ligaments; and no popliteal masses or point tenderness.  Further, anterior drawer, posterior drawer, and Lachman test were negative.  A contemporaneous radiological examination of the Veteran's left knee demonstrated that the patella was well positioned in the femoral notch, but that there were tiny osteophytes on the superior pole, inferior pole, and lateral margin of the patella.  There was no narrowing of the articular cartilage at the patellofemoral joint.  The articular cartilage in the medial compartment is slightly narrower than that in the lateral, but this is within the range of normal and not considered to be due to any arthritic change.  The impression was mild chondromalacia.  The examiner further opined that the Veteran's chondromalacia, left knee, was not productive of instability.  Moreover, the examiner could find "no objective evidence of weakness, incoordination, fatigability, or loss of motion or functionality capacity during a flare up."

In a March 2003 statement, the Veteran asserted that "[b]ecause of [his] inability to work," a higher rating should be assigned to his service-connected left knee.  He stated that he left knee does swell "a lot" even though it was not swollen during the February 2003 VA examination.  He also stated that he experienced "a lot" of left knee pain.

In his March 2003 notice of disagreement, the Veteran asserted that the rating assigned to his service-connected left knee should be increased because he had difficulty walking, standing, and bending.  He again asserted that his left knee swelled and was painful.  He also reported that it was difficult to work because of his knee.

In his June 2003 substantive appeal, the Veteran claimed that his service-connected left knee disability was "progressively worsening."  He stated that he experienced pain "constantly," and that his left knee swelled "often."  He also stated that he experienced difficulty walking, standing, bending, and stooping.  Further, he claimed that bending was "sometimes impossible" due to muscle spasms.

VA treatment reports dated in June 2003 also demonstrated that the Veteran experienced a "mini-stroke."  Consequent to this mini-stroke, the Veteran experienced left-sided neck and arm pain, with mild left-sided arm and leg weakness.

A September 2003 private intake/assessment form shows the Veteran reported that the cartilage was "wearing out" in his knees, and that he had had prior knee surgeries.  

According to an October 2003 VA orthopedic clinic note, the Veteran reported "a problem" with his left knee, but denied any current treatment.  It was noted that the Veteran previously underwent magnetic resonance imaging (MRI) of his back, which revealed mild disc bulging with a small osteophyte impressing on the thecal sac.  Foramenae were open and there was no evidence of frank disc rupture or nerve root compression.  There was facet hypertrophy suggesting facet arthrosis.  The examining doctor opined that the facet hypertrophy was "probably" the origin of the Veteran's pain.  If the Veteran's back and leg pain persisted, it was recommended that he be evaluated by a neurosurgeon or at a pain clinic.

In a February 2004 statement, the Veteran asserted that he was "convinced" that his service-connected chondromalacia, left knee, was worsening based on his increased difficulty with walking and standing.  He stated that he needed to utilize a cane.  Further, he endorsed pain "all of the time" and swelling.

A September 2004 private treatment report demonstrated that the Veteran complained of "severe" left leg pain in addition to back pain.  Ultimately, the assessment was left leg pain and numbness secondary to disc problems.

According to an October 2004 VA treatment report, the Veteran was admitted to Rush Hospital in Meridian, Mississippi, in August 2004 for uncontrolled hypertension and a cerebrovascular accident.  As a residual of the cerebrovascular accident, the Veteran experienced left-sided weakness and left foot drop.

In January 2005, the Veteran's representative submitted a statement in support of the Veteran's claim.  Therein, the representative asserted that the rating assigned to the Veteran's service-connected chondromalacia, left knee, should be increased due to the Veteran's difficulty with walking, standing, and bending.

According to a February 2005 private examination, the Veteran's chief complaint was weakness of the left upper and lower extremities and low back pain.  He reported undergoing 3 left knee operations; the first to remove a loose piece of bone, and the other 2 for unstable ligament.  The most recent of these surgeries occurred 5 years prior to this occasion, marking sometime in 2000.  The Veteran also presented with a history of a cerebrovascular accident with a left hemiparesis occurring 2 and half years prior.  The doctor noted that the Veteran was prescribed a "drop foot brace," and that his left upper extremity was "useless."  After a physical examination, the impression was, in part, cerebrovascular accident with left hemiparesis, including drop foot on the left, and post-operative removal of loose body left knee and ligament reconstruction left knee being performed on three occasions.

In April 2005, the Veteran testified at a Board hearing that he experienced swelling on his left knee everyday, which he treated with rest and medication.  When his left knee swelled, the Veteran reported experiencing increased pain.  The Veteran alleged that he was prescribed a knee brace for support, which he had been using every day for approximately 8 months at the time of the hearing.  The brace extended from the lower edge of his knee down to his foot.  He also endorsed using a cane.  The Veteran also stated that his left knee would give out on him, but denied instability.  He endorsed decreased range of left knee motion and decreased strength.  

According to a June 2005 VA treatment report, the Veteran complained of pain, and stated that it felt like the bone in his left leg was hurting.  Additionally, he complained of numbness in his left leg.  It was noted that the Veteran's left side was the "effected stroke side."

VA treatment reports dated in July 2005 demonstrated that the Veteran was prescribed a wheelchair with footrest due to a cerebrovascular accident.

A July 2005 letter from the VA doctor treating the Veteran indicated that the Veteran was admitted to Rush Hospital in August 2005 with hypertension and cerebrovascular accident or stroke.  As a residual, the Veteran experienced left sided weakness and left foot drop for which he was prescribed a brace to wear.  The doctor also noted that the Veteran's left leg was smaller than his right leg due to atrophy.

According to an August 2005 VA treatment report, the Veteran was previously provided a diagnosis of cardiovascular accident, with left-sided weakness and numbness in his left lower extremity.

A separate August 2005 VA treatment report showed that the Veteran complained of "a lot" of discomfort due to the weather conditions at the time.  Symptoms included stiffness on his left side.

A September 2005 VA neurology consultation noted demonstrated a history of hypertension, hypercholesterolemia, and reflex sympathetic dystrophy, with present complaints of numbness in his lower extremities.  The Veteran marked the onset of the numbness as "several months" prior, and that it had not changed much since the initial onset.  There was no gait problem.  The assessment was reflex sympathetic dystrophy.  The Veteran was instructed to continue his current medication.

According to an October 2005 VA treatment note, the Veteran appeared at a follow-up appointment.  The doctor noted that the Veteran was provided a diagnosis of "left spastic flatfoot post [cerebrovascular accident]."  The doctor also noted that the veteran experienced lower back pain with "occasional" pain radiating into his left leg.

A March 2006 VA treatment report demonstrated that the Veteran's chief complaints of cerebrovascular accident, with a history of left-sided weakness.  He expressed concern that he might fall, and stated that he needed handle bars in the shower to prevent falling.  Family members present reported that the Veteran used a variety of objects to hold himself up.

A separate March 2006 VA treatment report demonstrated that the Veteran complained of intermittent numbness in his left leg, located "in the bone."  He also complained of persisting weakness that involved his entire left leg.  The Veteran was using a wheelchair and wore a left ankle brace.  A physical examination revealed "good" strength except for his left ankle where it appeared to have both anterior tibia and gastrocnemius weakness.  There was no atrophy and the muscle tone was normal.  Dexterity and coordination were intact.  Vibration sense was mildly impaired at the left ankle.  Reflexes were extremely brisk, but there was no clonus.  The assessment was to rule out reflex sympathetic dystrophy, "perhaps" peroneal palsy.

According to an April 2006 neurodiagnostic consultation note, the Veteran was referred for consultation regarding left peroneal palsy.  The doctor noted that the Veteran experienced left foot drop for approximately 3 years, and that he was never able to recover the ability to walk without a cane.  The Veteran also reported back pain with occasionally "tingling" in his left leg.  A physical examination demonstrated "some" left leg atrophy when compared to the right leg.  Interpretation of clinical tests result was lumbosacral radiculopathy, L5-S1, bilaterally.

A September 2006 VA neurology outpatient noted demonstrated that the Veteran appeared for a follow-up appointment concerning his left leg.  The Veteran reported no change in the severity of his symptoms, including intermittent numbness and paresthesias in the left shin.  He also reported chronic low back pain.  He stated that the pain in his legs "comes and goes" with the numbness.  He was wearing a left ankle brace at the time of this examination.  After magnetic resonance imaging, the diagnosis was non-surgical lumbar degenerative disease, with some polyneuropathy.

According to a January 2007 VA treatment report, the Veteran reported falling the previous day.  He stated that he was walking when his left knee suddenly buckled, and his left side went numb.  He claimed that the left side of body stayed weak and numb for the remainder of the day, with tingling in his fingers and toes on the left.  He put his left foot drop brace on and used his wheelchair to prevent additional falls.  The impression was left-sided weakness rule out cerebrovascular accident, diabetes mellitus, type II, and hypercholesterolemia.  

The Veteran appeared for a follow-up appointment the next day in order to undergo additional testing.  Following a computed tomography scan of the Veteran's head, the diagnosis was left-sided weakness believed to be due to an "old" cerebrovascular accident.  After a physical examination, a different medical professional opined that the weakness in the Veteran's left leg may be attributable to radiculopathy associated with a back disorder.

In April 2007, the Veteran underwent a VA examination to ascertain the severity of his service-connected chondromalacia, left knee.  After reviewing with the Veteran his relevant medical history, the Veteran complained of ongoing left knee pain and swelling.  The Veteran stated that his left knee pain increased due to weather due to certain conditions and increased use.  The examiner noted that the Veteran was wearing a brace on his left leg for foot drop.  The Veteran used a wheelchair outside of his home, and utilized a cane inside of his home.  The examiner stated that the Veteran's use of these assistive devices was more because of his unsteadiness and falling than an inability to walk.  The Veteran endorsed experiencing 2 "small strokes," which the examiner opined may be contributing to the Veteran's unsteadiness.  The Veteran denied dislocation and subluxation, and the examiner found no evidence of inflammatory arthritis.  A physical examination revealed no left knee effusion; no ligamentous instability; no joint line tenderness; a normally tracking patella, with no crepitus; and flexion to 120 degrees and extension to 0 degrees, with pain at the endpoints; no objective evidence of pain.  Repeat range of motion testing did change "anything."  A contemporaneous radiological examination of the Veteran's left demonstrated mild degenerative changes with some narrowing of the medial compartment, and minimal spurring.  The impression was mild traumatic arthritis, left knee.  The examiner then opined as follows:

This [V]eteran has mild to minimal impairment in regard to his left knee at this time.  Although he complains of swelling, I did not find any on this examination.

Deluca provisions cannot be clearly delineated.  During a flare-up, the [Veteran] could have further limitations of range of motion, amount of pain[,] and functional capacity[,] but I am unable to estimate an additional loss without resorting to mere speculation.

In an addendum to the April 2007 opinion, the examiner noted that the Veteran's claims file was reviewed, but in no way changed the original opinion as to the severity of the Veteran's service-connected left knee disability.  Additionally, the examiner stated that there was "no objective evidence" of "any chondromalacia patellae."

In another addendum, the examiner noted that there was no evidence of weakened movement due to the Veteran's service-connected left knee disability.  Further, there was no evidence of excess fatigability or incoordination due to the service-connected left knee disability.  The examiner then opined as follows:

As noted on the previous examination[,] pain could limit functional ability during a flare-up of repeated use, but to state the amount would be resorting to mere speculation.  There is no lateral instability or subluxation.

According to a July 2007 Home Health Certification and Plan, the Veteran reported a long history of disability related to a cerebrovascular accident approximately 5 years prior.  He also reported undergoing left knee surgery that he believed resulted in left foot drop.

In letters dated in October 2007 and November 2007, E.D.H., M.D., stated that the Veteran experienced daily pain due to left knee meniscal damage, arthritis, and chondromalacia.  He also stated that the Veteran had a history of cerebrovascular accident with mild left-sided weakness and left foot drop.

In November 2007, the Veteran submitted a statement in support of his claim.  Therein, he claimed that he was previously prescribed a left knee brace, but that he has since been prescribed a "full" left leg brace due to his service-connected left knee disability.

In June 2009, the Veteran underwent another VA examination to ascertain the severity of his service-connected left knee disability.  After reviewing the Veteran's relevant medical history, the claims file, and the findings from the previous VA examinations, the examiner administered a physical examination.  The Veteran reported left knee pain and swelling with weight bearing.  He also reported giving way of his left knee during weight bearing, but denied locking.  The Veteran characterized the pain as chronic and recurrent in nature.  Further, he endorsed flare-ups, but was unable to provide a frequency.  Instead, the Veteran stated that the flare-ups were usually consequent to changes in the weather.  To treat the flare-ups, the Veteran would rest, take medications, and soak in hot water.  The Veteran stated that he last worked in 2002, but quit due to back and knee problems.  The examiner stated that the Veteran was independent with his activities of daily living.  He continued to use a wheelchair outside of the house, and a cane inside the house.  He also continued to wear a left foot drop brace.  A physical examination demonstrated a well-healed surgical scar over the lateral parapatellar region.  There was slight patellofemoral "popping" noted on range of motion testing.  Range of motion testing demonstrated flexion to 120 degrees and extension to zero degrees, with pain at each endpoint.  The examiner found no additional limitation of motion after repetitive motion.  There was no effusion, but there was tenderness to palpation over the area of the pes anserine bursa.  There was also pain with patellar compression and a positive patellar grind test.  No ligamentous instability was found.  A contemporaneous radiological examination revealed mild to moderate degenerative changes.  The impression was chondromalacia of the left knee.  The examiner then opined as follows:

To address the Deluca provision, no additional limitation of motion after three repetitive motions.  No weakened movement, excess fatigability, or incoordination directly attributable to the service-connected knee disability noted.  Pain in the knee could further limit functional ability during flare-ups or during periods of repeated use.  It is not feasible, however, to attempt to express this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty.  There is no indication that he has cartilage of the knee which is dislocated.  No history of locking.  Examination is negative for ligamentous instability.  Regarding functional limitations, he is independent in his activities of daily living.  He last worked in 2002 as noted.  As reported, he left because of back and knee problems.  His knee condition would limit his ability to stand or walk for any extended period of time.  He would also have restrictions regarding climbing and squatting.

In July 2009, the Veteran submitted 2 statements wherein he asserted that he was provided a "new" brace of this left knee.  He also claimed that his left foot drop was due to service-connected left knee disability.  The Veteran further asserted that he was falling "very frequently" was always using a wheelchair or a cane because of his service-connected left knee disability.

An August 2009 VA treatment report demonstrated that the Veteran complained of 3-day history of left knee pain and swelling.  A physical examination demonstrated no swelling.  Crepitus was present during range of motion.  There was no laxity.  The assessment was chronic left knee pain.

In October 2009, the Veteran underwent VA magnetic resonance imaging of his left knee.  The testing revealed no internal derangement of the ligamentous structures of the knee, but there was bone edema at the posterior aspect of the medial femoral condyles and a small amount of adjacent joint fluid.  The degenerative changes did not appear particularly pronounced.  The degenerative changes may have been due to trauma.

In April 2010, the Veteran underwent a radiological examination of his left knee that demonstrated no acute fracture or dislocation.  There was mild narrowing of the medial knee joint space, but the bony architecture was otherwise normal.  There was small suprapatellar joint effusion, and small posterior osteophytes at the patella, which were unchanged since the last examination.

According to a May 2010 VA orthopedic consultation note, the Veteran complained of left knee pain.  He denied "walking much," instead spending the majority of his time in a wheelchair.  It was noted that he experienced lumbar spine problems, and that he was using bilateral knee braces.  He did not report any mechanical symptoms, but endorsed treatment via pain medication.  A physical examination demonstrated full range of motion; no definite effusions; mild, diffuse tenderness; and a well-healed scar.  A radiological examination of the Veteran's left knee demonstrated slight spurring of the lateral compartment, spurring of the tibial spine, and spurring of the patellofemoral joint.  Also, there was a small amount of fluid in the suprapatellar bursa.  No fractures were seen.  Ultimately, the diagnosis was degenerative joint disease.

An August 2010 VA treatment report showed that the Veteran was unable to tolerate a medication prescribed for his left knee and, thus, requested an alternative treatment.  A physical examination demonstrated minimal joint tenderness to palpation; full range of motion; and was neurovascularly intact.  The assessment was left knee arthrosis.  The Veteran was then given an injection of corticosteroid.

The noncompensable rating for the Veteran's chondromalacia, left knee, was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5099 and Diagnostic Code 5019, hyphenated as 5099-5019.  Hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2011).  The first two digits of the first diagnostic code indicate the most closely related body part followed by a "99."  Id.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id. 

Diagnostic Code 5019 instructs the rater to evaluate the claimed disability based on limitation of motion of the affected body part as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

Degenerative arthritis (established by x-ray findings) is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  

VA General Counsel opinions provide for separate evaluations for knee instability and knee arthritis in certain cases.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2011); see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a disability rating under Diagnostic Code 5257 for instability of the knee is in effect, and there is x-ray evidence of arthritis, a separate rating for arthritis based on painful motion can be assigned under 38 C.F.R. § 4.59).  In this case, there is no instability ratable under Diagnostic Code 5257.  

After reviewing the pertinent evidence of record, the Board concludes that a separate rating for instability for the Veteran's service-connected left knee is not warranted.  Specifically, medical professionals throughout the pendency of this appeal consistently determined that the Veteran's service-connected left knee disability was not productive of instability.  Accordingly, a separate rating is not warranted for knee instability associated with the Veteran's service-connected chondromalacia, left knee, under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2011).  

Limitation of motion of the knee is evaluated as noncompensable if there is more than 45 degrees flexion and less than 10 degrees extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  Id.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 45 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  Moreover, separate ratings for knee extension and flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

Throughout the pendency of this appeal, range of motion testing demonstrated that the Veteran was able to flex his left knee to between 120 and 140 degrees, and extend his knee to zero degrees.  These ranges of motion were determined with consideration of the factors enumerated in 38 C.F.R. §§ 4.40 and 4.45, in accordance with the holding in DeLuca.  The Board finds that these ranges of motion do not approximate the restrictions of motion required for a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Given that the Board has determined that a noncompensable rating is warranted pursuant to Diagnostic Codes 5260 and 5261, and given that the evidence of record demonstrated some limitation of motion, the regulations provide for a rating of 10 percent for each major joint affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  As the left knee is considered a major joint, the Board finds that a 10 percent rating is warranted for the Veteran's service-connected chondromalacia, left knee, throughout the pendency of this appeal.  Id.

Additionally, the evidence of record does not show that the Veteran's left knee disability caused a level of functional loss greater than that already contemplated by the assigned rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).  Specifically, the February 2003, April 2007, and June 2009 VA examiners found no objective evidence of weakness, incoordination, fatigability, or loss of motion or functional capacity during a flare-up and/or following repetitive range of motion testing.  While each of the examiners acknowledged the possibility that the Veteran's symptoms could be increased during a flare-up, they could not opine as to the extent of an increase without resorting to speculation due to the medical uncertainty involved.  The Veteran asserted that he experienced difficulty with bending, stopping, walking, and standing due to his left knee disability.  Based on these findings, and given that the Veteran's range of motion was consistently determined to be from zero to between 120 and 140 degrees, the Board finds that the Veteran's left knee symptomatology does not more nearly approximate a separate compensable percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, or more nearly approximate the 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  See 38 C.F.R. § 4.7 (2011); see also Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011)(holding that pain alone does not constitute functional loss).  Accordingly, a rating in excess of 10 percent for chondromalacia, left knee, on the basis of functional loss, is not warranted.

The Board also considered the Veteran's claim under other potentially applicable diagnostic codes.  Schafrath, 1 Vet. App. at 595.  However, there is no evidence of genu recurvatum; removal of the semilunar cartilage; dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion; right knee ankylosis; or malunion or nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2011).  Thus, an evaluation in excess of 10 percent for the Veteran's left knee disability is not warranted under these diagnostic codes.

In making the above determinations, the Board acknowledges that the Veteran has asserted that various symptoms were related to his service-connected chondromalacia, left knee, that were not considered in the rating assigned.  Regulations specifically prohibit rating service-connected disabilities based on symptoms that are not service-connected.  38 C.F.R. § 4.14 (2011).  The evidence of record clearly demonstrated that the Veteran experienced significant symptoms associated with nonservice-connected disorders.  In particular, the evidence demonstrated that the Veteran experienced cerebrovascular accidents and a low back disorder, with bilateral lower extremity radiculopathy, among others.  Medical professional consistently related left leg weakness, left foot drop, falls, and radiating pain to the Veteran's cerebrovascular accidents and radiculopathy associated with a low back disorder.  See Mitleider v. Brown, 11 Vet App 181 (1998) (holding that if non-service symptoms cannot be separated from service connected symptoms, all of the symptoms are treated as service connected).  Although the Veteran asserted that said symptoms were related to his service-connected left knee disability, the Board finds that such determinations are more suited to the realm of medical, rather than lay expertise.  The association of symptoms with a particular diagnosed disability is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions regarding such matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's lay assertions do not constitute competent evidence that his service-connected left knee disorder is productive of weakness, left foot drop, and radiating pain in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Extraschedular Evaluation

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected chondromalacia, left knee, is evaluated as a musculoskeletal disorder pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5019, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.

Throughout the pendency of this appeal, the Veteran's chondromalacia, left knee, was manifested by pain; swelling; tenderness; effusion; crepitus; slight "popping"; flexion to between 120 and 140 degrees; extension to zero degrees; no additional limitation of motion after repetitive motion; no instability; and no objective evidence of weakness, incoordination, fatigability, or loss of motion or functionality capacity.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating.  Ratings in excess of 10 percent are provided for certain manifestations of chondromalacia, left knee, but the evidence demonstrates that those manifestations are not present here.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5019; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 10 percent for the Veteran's service-connected left knee disability at any time during the pendency of this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected chondromalacia, left knee, the evidence shows no distinct periods of time since service connection became effective, during which that disability varied to such an extent that a rating greater or less than that already assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's service-connected chondromalacia, left knee, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for sinusitis is dismissed.

The claim of entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos, is dismissed.

For the service-connected chondromalacia of the left knee, a 10 percent rating, and no more, throughout the pendency of this claim is granted.  


REMAND

The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the initial rating for chondromalacia, left knee.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of TDIU is "intertwined" with the issue of entitlement to an increased initial rating for chondromalacia, left knee, but was not addressed by the RO, the claim is remanded to the RO in accordance with the holding in Harris for development.

Accordingly, the case is remanded for the following action:

1. The RO must provide notice and assistance to the Veteran with respect to his claim of TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim of TDIU must be adjudicated.  If the claim is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


